Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, and 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 2, and 4-10, the prior art of record has not taught, either individually or in combination, and together with all other claimed features acquiring, on a basis of a detection signal output from a vibration sensor that is configured to measure vibration caused by rotation of the rotating machine, an amplitude and a phase of the vibration, and converting the amplitude and the phase of the vibration to a complex number to represent a measured value; calculating a Mahalanobis distance of the measured value acquired at a time point at which the rotating machine is evaluated on a basis of a unit space configured with a plurality of measured values acquired at a plurality of past time points; and determining that an abnormality has occurred in the rotating machine in a case where the calculated Mahalanobis distance exceeds a predetermined threshold value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin Knapp whose telephone number is (571)270-3008. The examiner can normally be reached 8:00 am - 4:30 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Knapp
Primary Examiner
Art Unit 2112



/JUSTIN R KNAPP/Primary Examiner, Art Unit 2112